Citation Nr: 0534436	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  01-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than September 
3, 1999, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
3, 1999, for a grant of a total disability rating based on 
individual unemployability (TDIU).

3.  Whether a claim for service connection for a psychiatric 
disability, filed by the veteran in January 1955, is still 
pending.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD and assigned a 70 percent rating 
retroactively effective from September 3, 1999, as well as 
granted a TDIU also retroactively effective from this date.  
The veteran wants an earlier effective date for these grants.

In addition, in January 2001, the veteran raised the issue of 
whether a claim for service connection for a nervous 
condition, to include "battle fatigue," received in January 
1955, was still pending.  And in a July 2001 remand, the 
Board noted that the RO had not yet adjudicated this issue; 
so the Board referred the matter to the RO for appropriate 
development and consideration.

In a July 2002 supplemental statement of the case (SSOC), the 
RO determined that the January 1955 claim had been abandoned.  
In the cover letter for that July 2002 SSOC, the veteran was 
informed that the case would be transferred to the Board and 
that he need not respond.  Nevertheless, he continued to make 
arguments that his January 1955 claim remained pending.  

In September 2003, the Board remanded the two earlier 
effective date claims to the RO for compliance with the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  See Huston v. Principi, 
17 Vet. App. 195 (2003) (requiring VCAA notice in earlier 
effective date cases).



And even more recently, in January 2005, the Board remanded 
both claims for an earlier effective date and the issue of 
whether the veteran's January 1955 remained pending to the RO 
for further development and consideration, including 
compliance with the VCAA.  In response, the RO sent the 
veteran a VCAA letter in February 2005 concerning his two 
earlier effective date claims.

Unfortunately, however, still further development of the 
evidence is required before deciding this appeal.  So, for 
the reasons discussed below, these claims again are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

As already mentioned, the Board most recently remanded the 
veteran's claims to the RO in January 2005.  While the Board 
acknowledges the RO provided him with VCAA notice regarding 
his claims for earlier effective dates, the RO failed to 
comply with the Board's VCAA directives with regard to his 
assertion that his January 1955 claim is still pending.  The 
RO also failed to fully comply with the VCAA notice 
requirements concerning his claims for earlier effective 
dates, as laid out in the Board's previous September 2003 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (the 
veteran is entitled, as a matter of law, to compliance with 
the remand directives; this is not discretionary).  

Regarding the veteran's claims for earlier effective dates 
for the grants of service connection for PTSD and a TDIU, the 
Board points out that the September 2003 remand requested 
that he be informed of the provisions of the VCAA and the 
evidence necessary to substantiate these claims.  But the 
January 2004 VCAA letter he was sent in response this 
request, while generally informing him of the provisions of 
the VCAA, did not specifically inform him of the type of 
evidence needed to substantiate claims for earlier effective 
dates.  


Instead, he was informed of the type of evidence necessary to 
substantiate a claim for service connection - which is no 
longer the issue.  And although the more recent February 2005 
VCAA letter informed him of the statutory provisions 
regarding the assignment of an effective date, he was not 
also informed of the evidence necessary for substantiating a 
claim for an earlier effective date.  So where, as here, the 
initial VCAA notice was deficient for this important reason, 
another VCAA letter must be issued to correct this procedural 
due process problem before the Board can decide the case.  
See, again, Huston v. Principi, 17 Vet. App. 195 (2003) 
(requiring VA to advise the veteran that evidence of an 
earlier filed claim is necessary to substantiate his claim 
for an earlier effective date).

Equally significant, the RO failed to provide the veteran 
with an explanation of the evidence necessary to prove that 
his January 1955 claim was not abandoned and, therefore, 
remains pending.  Although the Board acknowledges that the 
April 2004 SSOC explained to him the regulatory provisions 
concerning abandoned claims, as were in effect in 1955, the 
RO nonetheless failed to also inform him of the information 
necessary to show his January 1955 claim for service 
connection remains pending, i.e., evidence that he submitted 
the medical records requested by the RO in its June 1955 
rating decision (and the contemporaneous notice) 
by June 6, 1956, when the time for doing this expired.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  The Board cannot correct this 
procedural due process defect; rather, the RO must.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).



Accordingly, this case again is REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for an earlier effective date 
and the evidence necessary to show that 
his January 1955 claim for service 
connection remains pending; (b) inform 
him about the information and evidence 
that VA will seek to provide; (c) inform 
him about the information and evidence he 
is expected to provide; and (d) request 
or tell him to provide any evidence in 
his possession pertaining to these 
claims.  (Note:  the VCAA letters sent in 
January 2004 and February 2005 are 
insufficient because the letters did not 
address the evidence necessary to 
substantiate his claims for earlier 
effective dates or the evidence necessary 
to show that his January 1955 claim is 
still pending).  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

